Citation Nr: 0504397	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-19 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left frontal 
convexi meningioma.

2. Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active duty for training from September to 
December 1963 and active service from January 1964 to January 
1968.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 2000 RO rating decision that denied service 
connection for a left frontal convexi meningioma and a 
seizure disorder.  

In April 2003, the Board undertook additional development on 
these issues, pursuant to authority under 38 C.F.R. § 
19.9(a)(2) (2004).  That authority was later invalidated by 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  As a result, in July 2003 
the Board remanded the case to the RO for further development 
to include RO consideration of evidence received.


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  A left frontal convexi meningioma was not manifested for 
many years after service, and is not related to disease or 
injury or other incident in service.

3.  A seizure disorder was not manifested for many years 
after service, and is not related to disease or injury or 
other incident in service.


CONCLUSIONS OF LAW

1.  A left frontal convexi meningioma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2004).

2.  A seizure disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the appellant consistent with requirements 
under the VCAA in a letter dated in May 2001, and in the 
supplemental statement of the case.  He was informed of the 
information and evidence necessary to substantiate the claim, 
which evidence he was expected to submit, and which evidence 
VA would attempt to obtain for him.  He was also requested to 
inform the RO of any further evidence the claimant wanted VA 
to attempt to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  The Board finds that VA has complied with the VCAA 
duties to notify and assist.

II.  Factual Background

The veteran's DD Form 214 reflects that the veteran served on 
active duty from January 1964 to January 1968, including 
approximately two years and seven months of foreign and/or 
sea service.  The list of decorations does not include any 
reflecting service in Vietnam.
 
The service medical records do not reflect complaints, 
treatment or diagnoses regarding neurological problems.  The 
report of a January 1968 examination, at the time of release 
from active duty, shows that neurologic and head evaluation 
was normal.

Private medical records dated from March 1994 to December 
1995 shows that in March 1994 the veteran was hospitalized 
for several days for treatment of a new onset of generalized 
seizures.  During that hospitalization, MRI examination 
revealed a large left frontal tumor which was most consistent 
with meningioma.  The discharge diagnosis was (1) left 
frontal lobe tumor, probable meningioma, and (2) epileptic 
seizure secondary to #1.  He was to be readmitted in the very 
near future for left frontotemporal craniotomy and removal of 
tumor.

About one week later in March 1994 the veteran was admitted 
for surgery, left frontal temporal craniotomy and removal of 
large convexi meningioma and replacement with pericranial 
dural graft.  The discharge diagnosis was (1) left frontal 
convexi meningioma, and (2) history of epileptic seizures 
secondary to #1.

Following that surgery, the veteran was seen for follow-up 
visits in April, May and September 1994.  By September 1994, 
the veteran was doing quite well.  At that time he was taking 
Dilantin.  

During a follow-up visit in February 1995, the examiner noted 
that the veteran's last EEG still showed some abnormal sharp 
waves.  During a follow-up visit in December 1995, the 
veteran's EEG showed left frontal and left temporal sharp 
waves with epileptogenic foci.  He was required to remain on 
Dilantin on a regular basis.  

In a statement dated in June 2000, Barry B. Moore, M.D., 
stated that he first evaluated the veteran on March 13, 1994 
when the veteran presented at the emergency room with 
seizures.  Dr. Moore noted that testing found a brain 
meningioma.  Dr. Moore opined that there was no definite way 
of determining when or how long the veteran had this brain 
mass prior to the above date, when first seen for this 
problem.

In a June 2000 letter to VA, Richard B. Brown, M.D., stated 
that he treated the veteran for a neurological disorder.  He 
stated the following history.  In 1994 the veteran was 
treated surgically for a left frontal meningioma.  At that 
time it was believed that this benign tumor as well as the 
meningeal attachment were completely removed.  The veteran 
was asymptomatic for two years, and then presented to 
Polyclinic Hospital in January 1996, having had a convulsive 
seizure.  At that time, neurological work-up revealed that 
there was no evidence of a recurrence of the left frontal 
meningioma, but he did have a epileptogenic focus in the left 
frontal hemisphere on his electroencephalogram, and a 
diagnosis of partial seizures secondarily generalized was 
made.  After the veteran was completely free of seizures for 
two years, his Dilantin was tapered in 1998, but seizures did 
return and his EEG again became positive.  With reinstitution 
of Dilantin, his seizures completely disappeared, and he 
obtained complete control of the seizures.  

Dr. Brown noted that when last seen in February 2000, the 
veteran's EEG was strikingly positive prior to reinstitution 
of Dilantin.  The complex partial seizures took four or five 
days to go away and then they disappeared completely.  The 
veteran had no Dilantin intoxication symptoms and his 
neurological examination remained as it was showing only a 
mild right hyper-reflexia.

Dr. Brown concluded in summary that the veteran had a left 
frontal meningioma which was operated on in 1994.  Two years 
later he appeared with partial seizures  and partial seizures 
secondarily generalized.  He was shown to be capable of 
control of his seizures with monotherapy using Dilantin.  Dr. 
Brown opined that he was unable to establish any service 
connection for this diagnosis, and he was unable to obtain 
any history relative to cranial radiation that the veteran 
might have received while in military service. 

III.  Analysis
 
The veteran is claiming entitlement to service connection for 
a left frontal convexi meningioma and a seizure disorder.  As 
indicated in his original claim, he maintains that these 
disorders resulted from exposure to Agent Orange in service.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). See also 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as epilepsies or 
tumors of the brain, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

There is no evidence of any epilepsies or tumors of the brain 
within one year of separation from active duty service, such 
that service connection would be warranted on a presumptive 
basis under 38 C.F.R. §§ 3.307(a), 3.309(a).  

As reflected in his original application for benefits, the 
veteran claims entitlement to service connection for left 
frontal convexi meningioma and a seizure disorder, as due to 
exposure to Agent Orange during service.  Regulations 
pertaining to Agent Orange exposure, now expanded to include 
all herbicides used in Vietnam, provide for a presumption of 
exposure to herbicide agents for veterans who served on 
active duty in Vietnam during the Vietnam era. 38 C.F.R. § 
3.307(a)(6)(iii).  These regulations also specify the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. § 
3.307(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).

The veteran claims entitlement to service connection for left 
frontal convexi meningioma and a seizure disorder, on the 
basis of exposure to Agent Orange while in service.  The 
Board has therefore first considered whether service 
connection is warranted for a disability caused by inservice 
exposure to Agent Orange.  See 38 C.F.R. § 3.307(a), 
3.309(e).  

In this regard, first, the record does not indicate that the 
veteran served in Vietnam and he has not indicated that he 
did.  Thus, on that basis alone, the presumption of service 
connection for certain diseases as set forth in 38 C.F.R. § 
3.307 and 3.309 as they relate to service in Vietnam would 
not apply.  Even assuming, arguendo, that the veteran had 
served in Vietnam as required for application of the 
presumption, the claimed disabilities of left frontal convexi 
meningioma and seizure disorder are not among the listed 
diseases associated with exposure to certain herbicide agents 
under 38 C.F.R. § 3.309.  Thus, for multiple reasons, the 
presumption of service connection as set forth in 38 C.F.R. § 
3.307 and 3.309 as they relate to service in Vietnam is not 
applicable. 

The fact that the appellant does not meet the presumptive 
requirements as they relate to service in Vietnam does not 
preclude him from establishing service connection for the 
claimed disability by way of proof of actual direct causation 
or manifestations within one year after service.  See Brock 
v. Brown, 10 Vet. App. 155, 160 (1997) (citing Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("[p]roof of 
direct service connection . . . entails proof that exposure 
during service caused the malady that appears many years 
after service")).

In this case, the record does not show evidence of exposure 
to Agent Orange during service.  Nor does the record show 
evidence of left frontal convexi meningioma and/or a seizure 
disorder during service, within the one-year period after 
that service, as required for a presumption of service 
connection, or until many years later in 1994.  

The first post-service medical evidence of the claimed 
disorders is dated in March 1994, over 26 years after service 
ended in January 1968.  There is no evidence that the veteran 
sought treatment until March 1994.  This extended period 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, the claims file does not contain competent 
evidence showing any connection between service and the 
current disorders of left frontal convexi meningioma, and 
seizures (which have been diagnosed as secondary to the left 
frontal convexi meningioma).  On the contrary, two treating 
physicians have offered opinions which do not support the 
veteran's contention that his claimed neurological disorders 
are related to service.  Dr. Brown opined that he was unable 
to establish any service connection for the veteran's 
diagnosis.  Dr. Moore opined that there was no definite way 
of determining when or how the veteran had this brain mass 
prior to March 1994, when he was first seen for the problem.   
The clinical evidence clearly shows that the first evidence 
of these disorders was in March 1994.  This extended period 
after service without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the veteran's lay statements that he 
has left frontal convexi meningioma and a seizure disorder as 
a result of exposure to Agent Orange during service.  To the 
extent that the veteran's statements may be intended to 
represent evidence of continuity of symptomatology, without 
more, these statements are not competent evidence of a nexus 
between the claimed disorders and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The greater weight of the evidence demonstrates that any 
current left frontal convexi meningioma and seizure disorder 
began many years after the veteran's active duty and was not 
caused by any incident of service.  None of the clinical 
records contain references to indicate that any nexus with 
service exists.  The medical evidence of record does not 
suggest a causal relationship between service and the current 
neurological diagnosis.

As the preponderance of the evidence is against the claim for 
service connection for left frontal convexi meningioma and a 
seizure disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for left frontal convexi meningioma is 
denied.

Service connection for a seizure disorder is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


